December 4, 2009 Karl Hiller, Branch Chief Joanna Lam, Staff Accountant Ken Schuler, Mining Engineer United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549-7010 Fax: 202-772-9368 RE: November 20, 2009 and September 24, 2009 letters from Karl Hiller We have reviewed the comments from the November 20, 2009 letter which followed up the September 24, 2009 letter which we received from Mr. Karl Hiller and are submitting our response, numbered according to your comments. We will be calling Ken Schuler to discuss his initial response comments in the November 20, 2009 letter under the Engineering, Armenia Properties, Tukhmanuk and Madre de Dios comments.Additionally, we will include the maps from our website with our annual filings. In connection with responding to your comments in the above referenced letter, the Company acknowledges that: the Company is responsible for the adequacy and accuracy of the disclosure in the filing; staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States We would appreciate the opportunity to review the enclosed comments and proposals with your office at your convenience.If any additional information is needed to complete your review, please do not hesitate to contact Van Krikorian or me at 203-422-2300. Sincerely, /s/ Jan Dulman Jan Dulman Chief Financial Officer CC: Van Krikorian John E. Schmeltzer, III Global
